PER CURIAM.
We reverse the dismissal of plaintiffs complaint for failure to serve defendant within the 120-day period required under Florida Rule of Civil Procedure 1.070(i). The record reflects that plaintiff demonstrated “good cause” for failure to serve defendant. See Hernandez v. Page, 580 So.2d 793 (Fla. 3d DCA 1991). In this case, as in Carlton v. Wal-Mart Stores, Inc., 621 So.2d 451, 455 (Fla. 1st DCA 1993), plaintiff was “justified in believing that [defendant] had acquiesced in the proposal that [defendant] not be served until ‘all reasonable settlement opportunities ha[d] been explored.’ ”
Reversed and remanded for further proceedings.